DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pidin (PG Pub. No. US 2021/0210601 A1).
Regarding claim 21, Pidin teaches a semiconductor structure (figs. 51-60 among others), comprising: 
a first vertical stack of channel member (¶ 0241: 458 of device structure 471) disposed directly over a first semiconductor capping layer (¶ 0241: 1021n/1022n) and a first bottom dielectric layer (¶ 0241: first portion of 432); 
a second vertical stack of channel members (¶ 0244: 458 of device structure 472) disposed directly over a second semiconductor capping layer (¶ 0244: 1023n/1024n) and a second bottom dielectric layer (¶ 0244: second portion of 432); 
an epitaxial feature (¶ 0241: 1012p) extending between the first vertical stack of channel members and the second vertical stack of channel members (fig. 56: 1012p extends between stacks 458 of device structures 472 and 472); and 
a backside contact (¶ 0241: local wire 1303) extending between the first semiconductor capping layer and the second semiconductor capping layer as well as between the first bottom dielectric layer and the second bottom dielectric layer to electrically coupled to a bottom surface of the epitaxial feature (figs. 55-56: 1303 extends between 1021n/1022n and 1023n/1024n, as well as between portions of 432, and electrically coupled to 1012p),
wherein the first semiconductor capping layer and the second semiconductor capping layer are formed of a semiconductor material (¶¶ 0241, 0244: 1021n/1022n and 1023n/1024n formed of semiconductor material.  Note that the limitation “deposited using an epitaxial deposition process” is a process limitation which does not carry weight in a claim drawn to structure).

Regarding claim 23, Pidin teaches the semiconductor structure of claim 21, wherein the first bottom dielectric layer and the second bottom dielectric layer comprise silicon nitride, titanium oxide, aluminum oxide, hafnium oxide, or zirconium oxide (¶ 0261: 432 comprises silicon nitride).

Regarding claim 25, Pidin teaches the semiconductor structure of claim 21, wherein the backside contact is in contact with sidewalls of the first semiconductor capping layer, the second semiconductor capping layer, the first bottom dielectric layer, and the second bottom dielectric layer (fig. 56: 1303 contacts sidewalls of 1022n, 1023n and first and second portions of 432).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (PG Pub. No. US 2020/0135646 A1) in view of Agrawal (PG Pub. No. US 2021/0202319 A1).
Regarding claim 1, Rubin teaches a semiconductor device (¶ 0036, 0039 & fig. 1: 10), comprising: 
a source feature and a drain feature (¶ 0039: source/drain region proximal to S and or D structures, comprising epitaxial semiconductor layers grown on exposed surfaces of vertical semiconductor fin 120); 
a semiconductor structure extending between the source feature and the drain feature (¶ 0039 & fig. 1: semiconductor fins 120 extend in Y direction between S and D); 
a gate structure (¶ 0039: 122) wrapping around the semiconductor structure (fig. 1: 122 wraps around at least a portion of 120); 
a bottom dielectric layer (¶ 0040: 128) disposed directly over the gate structure and the drain feature (fig. 1: 128 disposed directly over 122 and exposed portion of 120);
a backside power rail (¶ 0045: power distribution plane 132) disposed on the bottom dielectric layer and spanning directly over the source feature, the gate structure and the drain feature (fig. 1L 132 disposed on 128 and spanning directly over 122 and exposed portions of 120); and 
a backside source contact (¶ 0041: V0 and/or V1) disposed directly between the source feature and the backside power rail along the vertical direction (fig. 1: V0 and/or V1 disposed directly between exposed portion of 120 and 132 in the Z direction), wherein the backside source contact extends through the bottom dielectric layer (fig. 1: V0 and/or V1 extend through a portion of 128).
Rubin further teaches the semiconductor structures comprised by device tier T2 are configured as nanowire or nanosheet devices (¶ 0042), and therefore implicitly teaches at least one semiconductor nanostructure extending between the source feature and the drain feature, and the gate structure wrapping around the at least one semiconductor nanostructure.  However, Rubin is silent to a plurality of semiconductor nanostructures stacked one over another along a vertical direction.
Agrawal teaches a semiconductor transistor (¶ 0032: 141, similar to Tier 2 devices of Rubin) including a plurality of semiconductor nanostructures (¶ 0033: 133A/133B) extending between a source feature and a drain feature (¶ 0036: 133A/133B extend between source/drains 135A/135B, similar to exposed fin portions of Rubin) and stacked one over another along a vertical direction, and a gate structure (¶ 0034: 137, similar to 122 of Rubin) wrapping around each of the plurality of semiconductor nanostructures (fig. 1: 122 wraps around each 133A/133B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor structure of Rubin with a plurality of stacked nanostructures, as a means to improve device performance (Agrawal, ¶ 0039: stacked nanowire architecture offers higher drive currents than single channeled devices).

Regarding claim 3, Rubin in view of Agrawal teaches the semiconductor device of claim 1, further comprising: 
a silicide layer (Rubin, ¶ 0040: 126) sandwiched between the backside source contact and the source feature (Rubin, fig. 1: 126 sandwiched between V0 and/or V1 and exposed portions of 120), wherein the silicide layer comprises tungsten silicide, cobalt silicide, nickel silicide, or titanium silicide (Rubin, ¶ 0038: silicide layer comprising a transition metal such as nickel, cobalt, titanium, platinum, tungsten).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Agrawal as applied to claim 1 above, and further in view of Liu et al. (PG Pub. No. US 2020/0350322 A1).
Regarding claim 2, Rubin in view of Agrawal teaches the semiconductor device of claim 1, comprising a bottom dielectric layer (Rubin, 128).  Rubin in view of Agrawal further teaches the bottom dielectric layer is forms BEOL interconnect structures (Rubin, ¶ 0041 & fig. 1). 
Rubin in view of Agrawal is silent to wherein the bottom dielectric layer comprises silicon nitride, titanium oxide, aluminum oxide, hafnium oxide, or zirconium oxide.
 Liu teaches an interconnect layer (¶ 0058 & fig. 3A: 322, similar to BEOL of Rubin) including a silicon nitride dielectric layer (¶ 0058: dielectric materials including, but not limited to, silicon nitride).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the bottom dielectric of Rubin in view of Agrawal with the material of Liu, as a means to optimize electrical isolation and parasitic capacitance between interconnect structures.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Agrawal as applied to claim 1 above, and further in view of Smith et al. (PG Pub. No. US 2021/0098306 A1).
Regarding claim 4, Rubin in view of Agrawal teaches the semiconductor device of claim 1, comprising a bottom dielectric layer (Rubin, 128) and a drain feature (Rubin, portion of 120 proximal to D and exposed from gate 122).
Rubin in view of Agrawal does not teach the semiconductor device further comprising: 
a bottom capping layer sandwiched between the bottom dielectric layer and the drain feature along the vertical direction.
Smith teaches a semiconductor device (¶ 0054 & fig. 2: 200, similar to 10 of Rubin) including upper and lower devices (fig. 2: upper devices including source/drains 224a-224c, lower devices including source/drains 214a-214c, similar to tiers T1 and T2 of Rubin), a bottom capping layer (¶ 0096: 220b) sandwiched between a bottom dielectric layer (¶ 0057: ILD 210, similar to 128 of Rubin) and a drain feature (¶ 0059: 224b, similar to 120 of Rubin and 133A/133B of Agrawal) along the vertical direction (fig. 2: 220 sandwiched between a portion of 210 and 224b).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor device of semiconductor device of Rubin in view of Agrawal with the bottom capping layer of Smith, as a means to prevents capacitive coupling between the upper and lower (or bottom) devices (Smith, ¶ 0069).
 
Regarding claim 5, Rubin in view of Agrawal and Smith teaches the semiconductor device of claim 4, wherein the bottom capping layer extends between the bottom dielectric layer and the gate structure (Smith, figs. 2, 16: 220b extends between a portion of 210 and channels 252b.  Since Smith teaches gate all around devices analogous to those of Rubin, 220b implicitly extends between a portion of 210 and non-illustrated replacement gates formed around channels 252b).

Regarding claim 6, Rubin in view of Agrawal and Smith teaches the semiconductor device of claim 5, wherein the backside source contact extends through the bottom capping layer (Smith, fig. 2: backside source contact 232d, analogous to V0 and/or V1 of Rubin, vertically extends through 220b).

Regarding claim 7, Rubin in view of Agrawal and Smith teaches the semiconductor device of claim 5, wherein the bottom capping layer comprises silicon (Smith, ¶ 0061: in at least one embodiment, 220b comprises silicon).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Agrawal as applied to claim 1 above, and further in view of Cheng et al. (PG Pub. no. US 2020/0266060 A1).
Regarding claim 8, Rubin in view of Agrawal teaches the semiconductor device of claim 1, comprising a plurality of semiconductor nanostructures (Agrawal, channel structures 133A/133B) and a source feature (Rubin, exposed portion of fin 120 and/or Agrawal, 135A/135B).
Rubin in view of Agrawal does not teach the semiconductor device further comprising: 
an epitaxial feature between each of the plurality of the semiconductor nanostructures and the source feature, wherein a composition of the epitaxial feature is different from a composition of the source feature.
Cheng teaches a semiconductor FET device (¶ 0035 & fig. 1A among others: 10, analogous to Tier 2 device of Rubin) including a plurality of semiconductor nanostructures (¶ 0036: 112/114/116, analogous to 133A/133B of Agrawal), a source/drain feature (¶ 0036: 150, analogous to exposed fin of Rubin and/or 135A/135B of Agrawal), and an epitaxial feature (¶ 0041: 140) disposed between each of a plurality of semiconductor nanostructures and the source/drain feature (fig. 1A: 140 disposed between each 112/114/116 nanostructure and 150).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Rubin in view of Agrawal with the epitaxial feature of Cheng, as a means to reduce parasitic resistance between the nanostructures and the source feature (Cheng, ¶ 0041), avoiding damage to source/drain epitaxial material and reduction in the overall performance of a nanosheet FET device (Cheng, ¶ 0003).

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Rubin.
Regarding claim 9, Smith teaches a semiconductor device (figs. 3-45: 200 and/or 300), comprising:
a source feature and a drain feature (¶ 0056: first S/D structure 224/224a and second S/D structure, not pictured); 
a plurality of semiconductor nanostructures (¶ 0087: nanosheet or nanowire channel structures 252a-252c) extending between the source feature and the drain feature along a first direction (¶ 0087 & figs. 16-17: first and second S/D structures arranged at ends of channel structures 252a-252c along the X direction); 
a first dielectric fin and a second dielectric fin (¶ 0059: 222a, 222b) sandwiching the source feature and the drain feature along a second direction perpendicular to the first direction (¶ 0059 & fig. 45: 224a positioned between the separation structures 222a and 222b along the Y direction);
a gate structure (¶ 0063: metal gates) wrapping around each of the plurality of semiconductor nanostructures (¶ 0070: 300 comprises a gate-all-around configuration, implicitly including the metal gate wrapping around nanostructure channels 252a-252c);
a first isolation feature (¶ 0062: first portion of insulating layer 208) disposed on the first dielectric fin (figs. 28, 45: portion of 208 disposed on bottom surface of 222a);
a second isolation feature (¶ 0062: second portion of insulating layer 208) disposed on the second dielectric fin (figs. 28, 45: portion of 208 disposed on bottom surface of 222b);
a bottom dielectric layer (¶ 0082: dielectric caps 206a-206d) over the gate structure and the drain feature (fig. 45 among others: 206a-206d disposed over bottom surfaces of metal gate structure and S/D structure 224a); and 
a backside power rail (¶¶ 0074, 0095: 204/204b/228a) disposed over the bottom dielectric layer (fig. 45: 204b disposed over bottom surface of 206a-206d), wherein the backside power rail is sandwiched between the first isolation feature and the second isolation feature along the second direction (fig. 45: 228a sandwiched between 222a and 222b along the Y direction), wherein the backside power rail is electrically coupled to the source feature (fig. 45: 204b electrically coupled to 224a).
Smith further teaches the backside power rail is configured to provide operation voltages such as Vdd to a source/drain terminal of an FET device (¶ 0082).
Smith does not explicitly teach wherein the backside power rail is isolated from the drain feature by the bottom dielectric layer.
Rubin teaches a semiconductor device (¶ 0069 & fig. 10: 30, similar to 300 of Smith) including a power distribution plane (¶ 0069: 320/C2, similar to backside power rail 204b/228a of Smith) isolated from a source/drain feature (first portion of active fin 310 exposed from gate 312, similar to 224a of Smith) by a bottom dielectric layer (fig. 10: 320/C2 electrically isolated from first portion of 310 by dielectric layer 318 and/or insulating material 322, similar to 206/208 of Smith).  Rubin further teaches the power distribution plane is electrically coupled to a second source/drain feature (¶ 0071 & fig. 10: 320/C2 electrically coupled to second portion of 310 exposed from 312, similar to the backside power rail coupling of Smith).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the backside power rail of Smith with the arrangement of Rubin, as a means to provide a positive power supply voltage to one source/drain region of the transistor of Smith, while isolating the power supply voltage from the second source/drain region.  Said artisan would recognize that for the transistor of Smith to function properly, the operation voltage can only be supplied to one source/drain terminal (i.e. 224a of Smith), while being isolated from the other source/drain terminal (i.e. non-illustrated source/drain feature connected to end of nanowire channel structures 252a-252c of Smith).

Regarding claim 10, Smith in view of Rubin teaches the semiconductor device of claim 9, wherein the backside power rail is electrically coupled to the source feature by way of a backside source contact (Smith, ¶ 0057: 228a) that extends through the bottom dielectric layer (fig. 45: 228a extends through 206a-206d).

Regarding claim 11, Smith in view of Rubin teaches the semiconductor device of claim 9, wherein the bottom dielectric layer comprises silicon nitride, titanium oxide, aluminum oxide, hafnium oxide, or zirconium oxide (Smith, ¶ 0062: in at least one embodiment, 206 comprises AlN).

Regarding claim 12, Smith in view of Rubin teaches the semiconductor device of claim 9, further comprising: 
a bottom capping layer (Smith, ¶¶ 0054, 0064: 208 and/or 210) sandwiched between the bottom dielectric layer and the drain feature (Smith, fig. 45: portion of 208/210 disposed between 206a-206d and second S/D structure disposed at ends of channels 252a-252c).  Smith in view of Rubin teaches bottom capping layer 208/210 is in direct contact with bottom dielectric layer 206b (fig. 45).  Since the source/drain features (224a of Smith) are formed at ends of nanosheet channels (252a-252c of Smith), the device of Smith in view of Rubin implicitly includes non-illustrated source/drain feature implicitly contacts at least one of bottom dielectric 208 and 210.  Furthermore, Smith in view of Rubin includes both source and drain features (Rubin, fig. 10: portions of 310 exposed from gate 312) directly contacting bottom dielectric layer 318.

Regarding claim 13, Smith in view of Rubin teaches the semiconductor device of claim 12, wherein the bottom capping layer extends between the bottom dielectric layer and the gate structure (Smith, fig. 45: portion of 208/210 disposed between 206a-206d and metal gate structure comprised by intermediate device of 300).

Regarding claim 14, Smith in view of Rubin teaches the semiconductor device of claim 12, wherein the backside power rail is electrically coupled to the source feature by way of a backside source contact (Smith, ¶ 0065: 204b electrically coupled to 224a by interconnect 228a) that extends through the bottom dielectric layer and the bottom capping layer (fig. 45: 228a extends through 206a-206d and 208/210).

Regarding claim 15, Smith in view of Rubin teaches the semiconductor device of claim 12, wherein the bottom capping layer comprises silicon (Smith, ¶ 0062: 208 and/or 210 comprises silicon).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pidin.
Regarding claim 22, Pidin teaches the semiconductor structure of claim 21, comprising a first semiconductor capping layer (1021n/1022n) and a second semiconductor capping layer (1023n/1024n).
Pidin does not explicitly teach wherein the first semiconductor capping layer and the second semiconductor capping layer are formed of silicon.  However, Pidin does teach the epitaxial feature comprises a semiconductor source/drain region (¶ 0241), and source/drain regions comprising epitaxial material (¶ 0220).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first and second capping layers of Pidin with silicon, as this is a suitable material to form source/drain regions.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pidin as applied to claim 21 above, and further in view of Yang et al. (PG Pub. No. US 2020/0051981 A1).
Regarding claim 24, Pidin teaches the semiconductor structure of claim 21, comprising a backside contact (1301) and a bottom surface of an epitaxial feature (1012p).  Pidin further teaches the epitaxial feature comprises a semiconductor source/drain region (¶ 0241).
Pidin does not teach the semiconductor structure further comprising: 
a silicide layer sandwiched between the backside contact and the bottom surface of the epitaxial feature, wherein the silicide layer comprises titanium silicide (TiSi), titanium silicon nitride (TiSiN), tantalum silicide (TaSi), tungsten silicide (WSi), cobalt silicide (CoSi), or nickel silicide (NiSi).
Yang teaches a semiconductor structure (fig. 16) including a silicide layer (¶ 0086: 166) sandwiched between a backside contact (¶ 0087: 190, similar to 1301 of Pidin) and a bottom surface of an epitaxial feature (¶ 0052 & fig. 16: 166 sandwiched between contact 190 and epitaxial feature 162), wherein the silicide layer comprises titanium silicide (¶ 0086).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor structure of Pidin with the silicide of Yang, as a means to minimize contact resistance to the source/drain of Pidin.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, combining the silicide of Yang with the semiconductor structure of Pidin would have yielded nothing more than predictable results.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894